Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 10/4/2022, and is a Final Office Action. Claims 1-8, 10-18, 20-21 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-18, 20-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
               Claim 1 is directed towards a method, which represents a statutory category, and thus the claim meets the Step 1 criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving a request to generate a new content campaign for a first content provider/determining keywords associated with the new content campaign by: receiving at least one keyword from the first content provider corresponding to the new content campaign/extracting at least one keyword from information corresponding to the first content provider/ comparing the determined keywords for the new content campaign with keywords previously determined by the online system for other content campaigns previously generated for other content providers/generating a similarity score between the new content campaign and each of the other content campaigns based on a number of matching terms  between keywords associated with the new content campaign and keywords associated with the other content campaign/determining a match between the new content campaign and a plurality of content campaigns from the other content campaigns respective to the similarity score for the one or more other content campaigns exceeding a match threshold/identifying for each of the plurality of content campaigns matching the new content campaign, a target audience of users of the online system targeted by the online campaign/generating a new target audience for the new content campaign using the identified target audiences, wherein the new target audience includes a percentage of users from each target audience in the identified target audiences, the percentage proportional to the similarity score for the content campaign corresponding to the target audience/presenting the new target audience for the new content campaign as a recommendation by the online system for the new content campaign/calculating a bid amount associated with the content campaign in response to the online system labeling another content provider as similar to the first content provider associated with the content campaign. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the advertising/marketing realm, and describes the claimed invention as seeking to , at best, optimize a business practice/goal: “The disclosure relates …in particular to using information about one content provider to identify and select a target audience of users of an online system for another content provider”, “Content providers would prefer to send content to users that are likely to interact with the content”, “leverages for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign.” The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: generating, based on the comparison, a similarity score between the new content campaign and each of the other content campaigns based on a number of matching terms between keywords with the new content campaign and keywords associated with the other content campaign/generating a new target audience for the new content campaign using the identified target audiences, wherein the new target audience includes a percentage of users from each target audience in the identified target audiences, the percentage proportional to the similarity score for the content campaign corresponding to the target audience.
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of an online system, a client device, using machine-learning based natural language processing (TF-IDF NLP technique) to extract data, and using/training a neural network to label content. The client device represents a generic computing element that performs the claimed limitations. Performing the claimed limitations within an online system does no more than apply or use the judicial exception to a particular technological environment. Using machine-learning based natural language processing to extract data represents insignificant extra-solution activity. Using/training a neural network to label content represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the client device represents a generic computing element. It is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Performing the claimed limitations within an online system does no more than apply or use the judicial exception to a particular technological environment. Using machine learning-based natural language processing to extract data represents insignificant extra-solution activity – i.e. using a TF-IDF NLP technique based on machine learning represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and commonly used means of programming computers to process and analyze large amounts of natural language data; the Csomai prior art reference (8346534), which is referenced in the previous Office Action(s), notes that TF-IDF is a “traditional information retrieval metric, employed in most existing keyword extraction applications” – Col9, last para overlapping col10. Using/training a neural network represents insignificant extra-solution activity – i.e. at the filing date of the invention it represents, as known to one of ordinary skill in the art, a well known and commonly used machine learning subfield and process. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 16, 21 are directed to a computer-readable medium and system that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of Claim 1. The claims are not patent eligible. 
Remaining dependent claims 2-8, 10-15, 17-18, 20 further narrow the abstract ideas of the independent claims. The claims do not include any further additional elements. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-8, 10-18, 20-21.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

			Step 2A, Prong 1:  	Claims are not directed towards an abstract idea. Claims recite structural hardware and functionality without any human intervention or any manual processes. Systems and processes recited in claim 1 are clearly not acts performed (or capable of being performed by) a human, using a pen or paper, but acts that must be performed by one or more specific computers, machines, or systems.
	The claimed invention is directed towards an abstract idea, under Step 2A Prong 1, as noted in the previous Office Action as well as the Office Action above, and further reproduced below. Claims 1-8, 10-18, 20-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed towards a method, which represents a statutory category, and thus the claim meets the Step 1 criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving a request to generate a new content campaign for a first content provider/determining keywords associated with the new content campaign by: receiving at least one keyword from the first content provider corresponding to the new content campaign/extracting at least one keyword from information corresponding to the first content provider/ comparing the determined keywords for the new content campaign with keywords previously determined by the online system for other content campaigns previously generated for other content providers/generating a similarity score between the new content campaign and each of the other content campaigns based on a number of matching terms  between keywords associated with the new content campaign and keywords associated with the other content campaign/determining a match between the new content campaign and a plurality of content campaigns from the other content campaigns respective to the similarity score for the one or more other content campaigns exceeding a match threshold/identifying for each of the plurality of content campaigns matching the new content campaign, a target audience of users of the online system targeted by the online campaign/generating a new target audience for the new content campaign using the identified target audiences, wherein the new target audience includes a percentage of users from each target audience in the identified target audiences, the percentage proportional to the similarity score for the content campaign corresponding to the target audience/presenting the new target audience for the new content campaign as a recommendation by the online system for the new content campaign/calculating a bid amount associated with the content campaign in response to the online system labeling another content provider as similar to the first content provider associated with the content campaign. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the advertising/marketing realm, and describes the claimed invention as seeking to , at best, optimize a business practice/goal: “The disclosure relates …in particular to using information about one content provider to identify and select a target audience of users of an online system for another content provider”, “Content providers would prefer to send content to users that are likely to interact with the content”, “leverages for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign.” The claimed invention also recites the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: generating, based on the comparison, a similarity score between the new content campaign and each of the other content campaigns based on a number of matching terms between keywords with the new content campaign and keywords associated with the other content campaign/generating a new target audience for the new content campaign using the identified target audiences, wherein the new target audience includes a percentage of users from each target audience in the identified target audiences, the percentage proportional to the similarity score for the content campaign corresponding to the target audience. Independent claims 16, 21 are directed to a computer-readable medium and system that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. Remaining dependent claims 2-8, 10-15, 17-18, 20 further narrow the abstract ideas of the independent claims.

			Examiner argues that NLP techniques and machine learning are well-known in artificial – intelligence fields of computer programming.  The contention that these devices and components represent “extra-solution activity” is unfounded. Claims use NLP techniques and machine learning in a specific way – for digital content distribution and management for presenting content that enhances and improves the function and features for content provisioning. This is a specific improvement to the technical field of digital content distribution and management. Applicant points to the Spec, para 2-8.
	The additional elements (including NLP techniques and machine learning) of the claimed invention do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself, as noted in the previous Office Action as well as the Office Action above. The additional elements do not reflect an improvement in the functioning of the computing device itself or an improvement to another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 	Applicant’s Spec, paras 2-8, describe several business practices/goals that the claimed invention, when implemented, seeks to optimize. There is no technical evidence/technical support in the Applicant’s Spec, including paras 2-8, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			Step 2A, Prong 2: Claimed invention satisfied prong two of Step 2A.
			Claim 1 recites a method for digital content distribution and management with a natural language processor and extraction technique based on machine learning.
			Users often ignore content items sent by the online system, and as a result the online system wastes resources by sending the ignored content items.
			New content providers or content providers beginning a new content campaign may have difficulty identifying a target audience for their product, service, or campaign. Content providers generally do not have access to information that online system associates with users and uses to provide more interesting content that users are less likely to ignore; this limitation makes it difficult for content providers to effectively identify content for presentation to users.
	The additional elements, alone or in combination, do not integrate the judicial exception into a practical application under Step 2A Prong 2, as noted in the previous Office Action as well as the Office Action above. Allowing content providers to better and more effectively target their product/service/campaign represents a business practice optimization, not an improvement to another technology/technical field. Applicant’s Spec. further describes the claimed invention as seeking to , at best, optimize a business practice/goal: “The disclosure relates …in particular to using information about one content provider to identify and select a target audience of users of an online system for another content provider”, “Content providers would prefer to send content to users that are likely to interact with the content”, “leverages for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign.” There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			The claimed invention may enable content providers the ability to better target content for presentation to users of an online system. The online system may leverage for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best campaign for the new audience. The claimed invention may provide a more robust and holistic approach for digital content distribution and management.
Allowing content providers to better and more effectively target their product/service/campaign, and finding the best campaign for a new audience represent business practice optimizations, not an improvement to another technology/technical field. Applicant’s Spec. further describes the claimed invention as seeking to , at best, optimize a business practice/goal: “The disclosure relates …in particular to using information about one content provider to identify and select a target audience of users of an online system for another content provider”, “Content providers would prefer to send content to users that are likely to interact with the content”, “leverages for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign.” There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			The digital content system and method may allow an organization entity to engage with users in a variety of ways that maximizes resources and minimizes risk. The system may also treat users differently based on assigned scores and parameters. 
	Allowing an organization entity to engage with users in a variety of ways, and treating users differently based on assigned scores/parameters represent business practices/goals, not other technologies/technical fields. Thus, improving these practices pertains to a business practice optimization, not to an improvement to another technology/technical field. There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			Existing technologies are slow and error-prone and just generally do not (and cannot) meet the demands of data security balanced with user experience required in the current landscape. Thus, the novel and nonobvious ways recited by the claimed invention offer a solution that such convention systems cannot even begin to provide.
	Examiner notes that the prior art analysis and the 35 USC 101 analysis represent two separate and distinct analyses. Furthermore, as per MPEP, “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.”  There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			Applicant points to the Spec, para 2-8.
Applicant’s Spec, paras 2-8, describe several business practices/goals that the claimed invention, when implemented, seeks to optimize. There is no technical evidence/technical support in the Applicant’s Spec, including paras 2-8, that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			Claim 1 features provide a practical application and an improvement in the field of digital content distribution and management, information technology, and data security. 
			NLP and machine learning are used in a specific way to solve a specific problem – i.e. improved digital content distribution and management in computer-related fields of digital content provisioning and delivery. This is a specific improvement to the technical field of digital content distribution and management. 
The additional elements of Claim 1 (including NLP techniques and machine learning) do not, alone or in combination, integrate the judicial exception into a practical application, as noted in the previous Office Action as well as the Office Action above. Applicant’s Spec. further describes the claimed invention as seeking to , at best, optimize a business practice/goal: “The disclosure relates …in particular to using information about one content provider to identify and select a target audience of users of an online system for another content provider”, “Content providers would prefer to send content to users that are likely to interact with the content”, “leverages for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign.” There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			Features of claim 1 recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 
	As per MPEP, “The phrase “meaningful limitations” has been used by the courts even before Alice and Mayo in various contexts to describe additional elements that provide an inventive concept to the claim as a whole. The considerations …are meaningful limitations when they amount to significantly more than the judicial exception.” The additional elements of the claimed invention do not, alone or in combination, represent significantly more than the abstract idea itself – i.e. they do not provide an inventive concept to the claim as a whole, as noted in the previous Office Action as well as Office Action above.

			According to the Examiner during the interview previously conducted, identifying the practical application and/or improvement upon technology, as Applicant has explained herein, would obviate the 101 rejection.
As noted in the previous Office Action as well as Office Action above, the additional elements of the claimed invention do not, alone or in combination, integrate the recited judicial exception into a practical application. Applicant’s Spec. further describes the claimed invention as seeking to , at best, optimize a business practice/goal: “The disclosure relates …in particular to using information about one content provider to identify and select a target audience of users of an online system for another content provider”, “Content providers would prefer to send content to users that are likely to interact with the content”, “leverages for a content provider’s new campaign the wealth of information it has about similar content campaigns to find the best audience for the new campaign.”  There is no technical evidence/technical support in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			Step 2B:  Claims recite significantly more than an abstract idea.
			Claim 1 recites significantly more than generic computers alleged by the Examiner.
	Examiner respectfully disagrees that the claims recite significantly more than the recited abstract idea. As noted in the previous Office Action as well as the Office Action above: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the client device represents a generic computing element. It is recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Performing the claimed limitations within an online system does no more than apply or use the judicial exception to a particular technological environment. Using machine learning-based natural language processing to extract data represents insignificant extra-solution activity – i.e. using a TF-IDF NLP technique based on machine learning represents, as known to one of ordinary skill in the art at the effective filing date of the invention, a well-known and commonly used means of programming computers to process and analyze large amounts of natural language data; the Csomai prior art reference (8346534), which is referenced in the previous Office Action(s), notes that TF-IDF is a “traditional information retrieval metric, employed in most existing keyword extraction applications” – Col9, last para overlapping col10. Using/training a neural network represents insignificant extra-solution activity – i.e. at the filing date of the invention it represents, as known to one of ordinary skill in the art, a well known and commonly used machine learning subfield and process. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  Independent claims 16, 21 are directed to a computer-readable medium and system that comprise similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of Claim 1. The claims are not patent eligible. Remaining dependent claims 2-8, 10-15, 17-18, 20 do not include any further additional elements. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  

			These limitations and features are clearly directed to additional elements that are unconventional in combination, which is why the rejections on the merits had been withdrawn.
	Examiner notes that the prior art analysis (35 USC 102 and 103) and the 35 USC 101 analysis represent two separate and distinct analyses. Furthermore, as per MPEP, “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” As noted in the previous Office Action as well as the Office Action above, the additional elements of the claimed invention do not represent, alone or in combination, significantly more than the abstract idea itself.
			
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
10/11/2022